DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method of monitoring vital signs, classified in G16H 50/30.
II. Claims 5-12, drawn to an apparatus of monitoring vital signs, classified in A61B 5/746.
III. Claims 13-20, drawn to an apparatus of monitoring vital signs, classified in A61B 5/0205.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice of monitoring vital signs.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process recited in claim 1 can be practiced by another and materially different apparatus of claim 5 and 13, as any kind of processor and sensor would be able to perform the function. Additionally, inventions I and II are distinct based on different designs, specifically the scope of invention and inventive features. The scope of measurements of vital sign of invention I is narrower than the biological condition measurements of invention II. The second time period of invention I occurs at least partially 24 hours after the first time period and being shorter than the first time period. The second time period of invention II occurs at least partially 24 hours prior to the first time period and longer than the first time period. Therefore, the inventions are independent and distinct.
Inventions II and III are directed to related apparatuses of monitoring vital signs. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as evidenced by claim 5: “…at least one processor in communication with a biological sensor and a transceiver; and memory storing instructions… determining a warning score associated with the first average and the second average; determining that the warning score is outside of a predetermined range”, and as evidence by claim 13: “at least one processor; and at least one memory storing instructions that… determining a circadian offset based on the first average and the second average…”. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification; the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In addition, prior art applicable to one group is likely not applicable to another group.

Applicant’s election without traverse of invention III in the reply filed on telephone voice message on 9/19/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention I & invention II, there being no allowable generic or linking claim. Election was made without traverse in the telephone voice message reply left by Mead, Katherine on 9/19/2022.
Claims 13-20 are hereby under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2020 and 12/11/2020 are being considered by the examiner.
Specification
The use of the term Bluetooth (¶[0031], ¶[0112]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13-14, & 16 -17 recites the limitation of a circadian offset based on the first average and the second average, a warning score based on the second average and the third average, outputting the alert performed based on determining that the warning score is outside of the second predetermined range, and the second average based on the line-of-best-fit. The specification fails to provide written description for the full scope of the claim limitation because the broad language of “based on” in claims 13-14, 16-17 describes any possible method for “based on”. While specification ¶[0040] teaches one method of finding a circadian offset based on a first and second average, ¶[0018] teaches another method of finding warning score determined based on a patient’s average vital signs, and ¶[0034] teaches the method of finding the corrected average based on line-of-best-fit, the specification fails to disclose the full scope limitation of “based on”. A person of ordinary skill in the art cannot perform any and all meanings of “based on” as currently disclosed in the specification.
Claims 13, 14 & 20 recites the limitation of determining a circadian offset or a warning score outside of a predetermined range. The specification fails to disclose how to obtain the predetermined ranges. The specification describes what normal range is (¶[0022] &¶[0036]), however, a predetermined range is not equal to a normal range. Moreover, a person of ordinary skill in the art would not be able to understand how to obtain the claimed predetermined range based on prior knowledge as the limitation is not clearly specified and anything can be a predetermined range.
Claim 14 recites the limitation of receiving third measurements of a second biological condition. Specification is silent on how to obtain the third measurement and the details of what a second biological condition entails as opposed to the first biological condition. A person of ordinary skill in the art would not be able to assume the conditions of a second biological condition; and therefore, cannot obtain the third measurements. 
Claims 13, 14, and 20 recite the limitation of causing the clinical device to output an alert. The specification does not disclose the algorithm or logical flow of causing the clinical device to output the alert. Questions arise such as: if the alert goes off because of the circadian offset, does it stop first before the warning score alert goes off? If the circadian offset alert goes off, does the warning score alert go off in a different way, such as blinking light or louder sound? The example given in the specification (¶[0021], “In some cases, the alert may be triggered only if multiple metrics (e.g., a vital sign and the circadian offset, multiple vital signs, the warning score and the circadian offset, etc.) are determined to be abnormal; ¶[0048], In some cases, the clinical devices 114-1 to 114-m may output the alert as auditory signals… a haptic signal…as visual signals”) is unclear and insufficient to fully describe how to perform the described function. A person of ordinary skill in the art would not have been able to understand the details of how alert goes off.
Claim 20 recites the limitation of determining a second circadian offset associated with a second individual. The specification fails to provide written description how a second circadian offset is associated with a second individual, and if or how it is different from the first circadian offset. A person of ordinary skill in the art is unable to perform the invention if information about the second individual and the second circadian offset is missing, as circadian offset is not a well-understood meaning. 
Claims 15, & 18-19 are rejected because of their dependency on claim 13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 13-20 are directed to a “system” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04)
Prong one: Claims 13-20 recite the abstract idea of a mental process, as follows:
Claim 13: “at least one memory storing instructions…determining a first average of the first measurements…determining a second average of the second measurements; determining a circadian offset based on the first average and the second average; determining that the circadian offset is outside of a predetermined range…”
Claim 14: “…determining a third average of the third measurements; determining a warning score … and determining that the warning score is outside of a second predetermined range, and wherein causing the clinical device to output the alert is performed based on determining that the warning score is outside of the second predetermined range.”
Claim 16: “…determining a line-of-best-fit for the second measurements; determining the second average based on the line-of-best-fit.”
Claim 17: “…determining a raw average of the second measurements; determining a correction by multiplying a slope of the line-of-best-fit by half of the second time period; and determining a corrected average by adding the raw average to the correction”.
Claim 20: “…determining a second circadian offset…”
Based on the broadest reasonable interpretation, determining averages, determining a warning score, determining a line-of-best-fit, and determining a circadian offset can be practically performed in the human mind, with the aid of a pen and paper as a tool to perform the steps. A person would be able to use data to calculate averages, warning score, line-of-best-fit, and a circadian offset, and output a verbal alert. 
Prong two: Claims 13-20 do not include additional elements that integrate the mental process into a practical application.
The use of at least one processor and at least one memory storing instructions in claim 13 is merely including instructions to implement an abstract idea on a computer, which does not integrate a judicial exception into a practical application. The memory storing instructions applied to a memory-readable media is a signal per se, and is directed to judicial exception without practical application to technology. 
The use of at least one sensor in claims 13 & 14 is an insignificant extra pre-solution activity to the judicial exception because gathering data (measurements) from the sensor is a necessary precursor for all uses of the recited exception.
The use of clinical device in claims 13-14, 18, & 20 is generally linking the judicial exception to a technology, as outputting an alert through the clinical device is an attempt to limit the use of the abstract idea to a particular technological environment. 
Because of the above reasons, the judicial exception is not integrated to a practical application. The abstract idea is not applied, relied on, or used in a meaningful way. The claims are ineligible at prong two.
Step 2B of the subject matter eligibility test (see MPEP 2106.05)
The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception, as the additional elements do not make improvements to the additional elements but is generally linking the judicial exception to a field of technology.  Also, none of the claims recite a practical application of the invention, and merely measuring data and mathematically processing data does not amount to significantly more than the judicial exception. Therefore, claims 13-20 are ineligible at step 2B.
Claims 13-14, 18, & 20 recites additional element of a clinical device, which specification teaches it could be pagers (¶[0048]). Using a clinical device, or a pager, for outputting an alert is a well-understood, routine, and conventional activity. According to Merriam-Webster dictionary, a pager is “a small radio receiver that beeps, vibrates, or flashes to alert the user to an incoming message which is usually displayed on a small screen (Merriam-Webster)”.
Dependent Claims
The dependent claims 15-18 & 19 merely further define the abstract idea of the parent claims and are therefore directed to an abstract idea without amounting to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160071393 A1 (Kaplan et. al), hereto referred as Kaplan in view of US 20090192751 A1 (Kamath et. al), hereto referred as Kamath.
As to claim 13, Kaplan teaches receiving biological condition measurements from at least one sensor during a time period (Kaplan, ¶[0016], “The band 102 supports at least one motion sensor 104 and at least one biometric sensor”; ¶[0026], “The biometric sensor module 105 may also be used to detect changes over time in the user's various biomarkers, including heart-related metrics and skin temperature. The changes may be detected through continual and periodic passive objective measurements”). Kaplan teaches determining an average of the measurements (Kaplan, ¶[0063], “FIG. 2 depicts a graph having detrended (“demasked”) skin temperature data showing the average distal skin temperature of a user...”), receiving second biological condition measurements during a second time period (Kaplan, ¶[0020], “The biometric sensor module 105 may include one or more sensors to measure one or more biomarkers of the user… The biometric sensor module 105 may be used for continual and/or periodic passive measurements of various biomarkers of a user.”), determining a second average of the second measurements and determining a circadian offset based on the first average and the second (Kaplan, ¶[0115], “At block 420, a responsiveness trend line is generated. The responsiveness trend line is generated based on the previously measured responses' historical responsiveness profiles such that the responsiveness of the user can be observed over a period of time. For example, the trend line may represent a mean of the responses previously recorded.”), determining if circadian offset is outside a predetermined range (Kaplan, ¶[0038], “The processor 108 may also be used to generate base responsiveness profiles of a user for prescribed motions.”; ¶[0039], “Processor 108 may also establish a predetermined threshold for user responsiveness based on the generated base responsiveness profile.”), and causing a clinical device to output an alert if the offset is outside of the predetermine range (Kaplan, ¶[0040], “The processor 108 may then send a signal to the notification generator 106 to generate a warning to the user if a current or historical responsiveness profile for a response falls outside an established predetermined threshold for user responsiveness.”).
Kaplan teaches measuring biological condition over time period (Kaplan, ¶[0063], “…skin temperature data showing the average distal skin temperature of a user during a 24-hour period, averaged from a seven-day period of observation”). Kaplan is silent on the second time period at least partially occurring 24 hours after the first time period and being shorter than the first time period. Kamath teaches a method and apparatus for continuous analyte sensor calibration, in which reference data is collected. Kamath’s teaching is an analogous art to the claimed invention because continuous analyte sensor calibration is the same field of endeavor of continuously monitoring biological parameters of a user. Kamath teaches reference data collection method of the second time period occurring 24 after the first time period, and being shorter than the first time period (Kamath, ¶[0460], “…a first request time period (e.g., 12, 24, 36, or 48 hours), wherein the first request time period is longer than … a second request time period (e.g., 3 hours, 6 hours, 9 hours, 12 hours, or 18 hours), wherein the second request time period is less than the first time period.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan in view of Kamath to increase the efficiency of measurement, as the second intervals are shorter because less time period of measurement is required to predict, as opposed to the first time period, which is the time period to gather data to compare to the next set of data. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would predictably assume that he or she can choose to measure periodically to save the effort of continuously measuring biological data and reduce the number of required persons to monitor patients. 
As to claim 14, Kaplan-Kamath further teaches receiving biological measurements during a time period (Kaplan, ¶[0063], “FIG. 2 depicts a graph having detrended (“demasked”) skin temperature data showing the average distal skin temperature of a user...”), determining an average of the measurements (Kaplan, ¶[0115], “At block 420, a responsiveness trend line is generated. The responsiveness trend line is generated based on the previously measured responses' historical responsiveness profiles such that the responsiveness of the user can be observed over a period of time. For example, the trend line may represent a mean of the responses previously recorded.”), and determining a warning score based on the averages, determining that warning score is outside a predetermined range, and causing a clinical device to output an alert (Kaplan, ¶[0112], “At block 414, a fault to the user and/or an alert to a third party are generated if the current responsiveness profile generated from the gathered data differs by a predetermined threshold as compared to the base responsiveness profile. The predetermined threshold may be based on each parameter individually or a combination of the parameters. The threshold is determined such that differing by the threshold indicates a degradation of alertness or performance significant enough to set a fault which in turns generates a warning.”).
As to claim 15, Kaplan teaches measuring skin temperature for monitoring alertness (Kaplan, ¶[0009], “…chart depicting measurements of a user's ambulatory skin temperature in relation to the user's circadian rhythm measurements…”). Kaplan is silent on the time period of the measurements. Kamath further teaches a first measurement time period between one hour and eight hours, and second time period between half of an hour and four hours (Kamath, ¶[0460], “…a first request time period (e.g., 12, 24, 36, or 48 hours), wherein the first request time period is longer than … a second request time period (e.g., 3 hours, 6 hours, 9 hours, 12 hours, or 18 hours), wherein the second request time period is less than the first time period”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kaplan in view of Kamath as the method is obvious to try. The limitation of the second time period being shorter than the first time period according to claim 13 provides for a finite number of identified, predictable solutions. One of ordinary skill in the art could have pursued the possibility of limiting the first time period to between one hour and eight hours, and the second time period between half an hour and four hours with reasonable expectation of success, as there is only 24 hours in a day and the first time period must be longer than the second.
As to claim 16, Kaplan further teaches determining an average (Kaplan, ¶[0038], “these initial measurements may be used by the processor 108 to generate a baseline average and standard deviation for the parameters of the prescribed motion.”). Kaplan is silent on the average comprising determining a line-of-best fit for the measurements. Kamath teaches average comprising determining a line-of-best fit (Kamath, ¶[0274], “A data association function is used to determine data association. Examples of data association functions include, but are not limited to, linear regression…”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kaplan in view of Kamath since combining the teachings of Kamath (linear regression) to the teachings of Kaplan (finding an average) is combining prior art elements according to known methods to yield predictable results. 
As to claim 17, Kaplan teaches generating a baseline average for base responsiveness profiles of a user. Kaplan suggests, but does not explicitly teach finding the line-of-best-fit. Kaplan suggest this because the average can be used as the baseline of normal state of the user, and detect changes in the biological parameter (Kaplan, ¶[0038], “Initial measurements of the prescribed motion are taken… to generate a baseline average …Deviations from the base responsiveness profile can be used by the processor 108 to represent decreases in levels of alertness and increases in levels of risk.”).
Kamath further teaches finding the line-of-best fit comprising a raw average of measurements and correcting the raw average by multiplying a slope of the line-of-best-fit by the time period (Kamath, ¶[0464], “In an exemplary embodiment, a regression analysis is performed to calibrate information using the slope-intercept equation (y=mx+b), which defines a conversion function (described elsewhere herein), where the value of the baseline (b) is represented by the signal associated with the background noise. A predictive accuracy can be calculated using this equation by analyzing a deviation in the value of b over a period of time (e.g. 1 min, 5 min, 10 min, 1 hour, 12 hours, 24 hours, 36 hours, 48 hours, or more).”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kaplan in view of Kamath to calculate the average using a line-of-best fit because linear regression is a common method of finding an average, which would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
As to claim 18, Kaplan-Kamath further teaches causing a clinical device to output an alert comprising outputting a user interface indicating an alert (Kaplan, ¶[0016], “Additionally, the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party.”).
As to claim 19, Kaplan-Kamath further teaches the alert as at least one of an auditory signal, a haptic signal, or a visual signal (Kaplan, ¶[0016], “FIG. 1A depicts a wearable apparatus 100…at least one notification generator 106 (e.g., tone generator 106a, vibration generator 106b, and visual generator 106c) for providing notifications to an entity, e.g., reminders and/or alerts (such as warnings and/or alarms).”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan-Kamath as applied to claims 13 above, and further in view of US 11147476 B2 (Shinar et. al), hereto referred as Shinar.
Claim 13 is taught as described above.
Kaplan-Kamath teaches measurement of biological condition and correcting the measurement using environmental data to create more accurate estimation (Kaplan, ¶ [0049], “The processor 108 can therefore monitor skin temperature as measured at a distal location on the user's body to determine the user's alertness. The processor 108 can also correct any measurements of skin temperature using measurements from an ambient temperature detector 120 to create a more accurate estimation of alertness based on skin temperature.”); however, Kaplan-Kamath is silent on determining a second individual’s circadian offset associated with the first individual. Shinar teaches an invention in which a sleeping subject is monitored, which is in an analogous field of endeavor of monitoring biological signals of a subject. Shinar teaches a second circadian offset associated with a second individual is within the predetermined range, causing the clinical device to output the alert associated with the first individual comprising the clinical device to output the alert associated with the first individual (Shinar, Col. 18, lines 37-41, “For example, the control unit may compare data from several nights of sleep, and/or compare the data from the given pair of sleepers with data from other pairs of sleepers, to ascertain how the parameter(s) affect the level of sleep disturbance”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan-Kamath in view of Shinar as comparing data from another individual can increase the accuracy of the measurement by using the second individual’s measurement as a baseline value, as recognized by Shinar (Shinar, Col. 18, lines 35- 41, “Typically, in analysis step 518, the control unit analyzes motion signal 504 in light of the parameter(s), and generates the assessment in response to the analysis. For example, the control unit may compare data from several nights of sleep, and/or compare the data from the given pair of sleepers with data from other pairs of sleepers, to ascertain how the parameter(s) affect the level of sleep disturbance.”). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Shinar’s invention relates to monitoring abnormal physiological condition of a subject who shares a bed. The same invention can be applied to a second person who does not share a bed, as is the case in Kaplan’s teaching, as long as the parameters of the first person can be compared to the second person. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davoudi, A., Malhotra, K.R., Shickel, B. et al. Intelligent ICU for Autonomous Patient Monitoring Using Pervasive Sensing and Deep Learning. Sci Rep 9, 8020 (2019), hereto referred as Davoudi, teaches granular and autonomous patient monitoring using artificial intelligence and pervasive sensing technology. Davoudi relieves the need of continuous monitoring patients by using artificial intelligence, such as face detection, face recognition, facial action unit detection, head pose detection, facial expression recognition, posture recognition, extremity movement analysis, sound pressure level detection, light level detection, and visitation frequency detection (Davoudi, pg.5, Discussion), and measuring various health parameters. The prior art is pertinent to the applicant’s invention because the prior art teaches a method of monitoring patients continuously, and uses patient’s external data to filter out noise, similar to comparing the biological condition to a second person. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON M SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELINA SOHYUN AHN/               Examiner, Art Unit 4176                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791